United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Denise Eaton-May, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0201
Issued: August 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2016 appellant, through counsel, filed a timely appeal from a May 9,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision of April 14, 2015 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this claim.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence following the May 9, 2016 decision. However, since the Board’s jurisdiction
is limited to evidence that was before OWCP at the time it issued its final decision, the Board may not consider this
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 14, 2009 appellant, then a 50-year-old fire monitoring specialist, filed an
occupational disease claim (Form CA-2) alleging that he sustained thoracic outlet syndrome,
chronic myofascial pain, and tenosynovitis as a result of using a keyboard and mouse at work.
He stopped work on July 14, 2009 and returned on September 14, 2009.
OWCP accepted appellant’s claim for bilateral tenosynovitis of the hand and wrist and
neck sprain.
On September 28, 2009 the employing establishment placed appellant on temporary total
disability status because he was unable to perform the full duties of his position and there were
no other work duties, within its program, that he could perform given the nature of his condition.
Appellant retired from federal employment on September 12, 2010. He continued to receive
medical treatment and submit medical reports, including reports from treating physician
Dr. Jules P. Steimnitz, Board-certified in pain medicine and physical medicine and rehabilitation.
On September 24, 2013 appellant filed a claim for a schedule award (Form CA-7).
In a letter dated November 18, 2013, OWCP requested that Dr. Steimnitz provide a
medical report with an opinion on whether appellant had reached maximum medical
improvement (MMI) and whether he had a permanent impairment rating utilizing the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2009) (A.M.A., Guides). Dr. Steimnitz was provided 30 days to submit the
requested information.
Dr. Steimnitz provided a December 19, 2013 narrative report and examination note. He
reported that appellant reached MMI with regard to his neck and upper extremities as of his prior
November 22, 2010 examination and noted that appellant was not capable of resuming his usual
and customary work activities as a fire monitoring specialist. Dr. Steimnitz explained that
according to the fifth edition of the A.M.A., Guides, Table 17-2, page 565, cervical category one,
appellant had five percent permanent impairment of the whole person. He related that the above
rating did not adequately describe appellant’s permanent disability and he would draw analogies
to other chapters, tables, and methods of assessing impairment from the fifth edition of the
A.M.A., Guides. Dr. Steimnitz reported that pursuant to Table 13-22, page 343, appellant had
class 2 or 20 percent permanent impairment of the whole person for the dominant right extremity
and had class 2 or 10 percent whole person permanent impairment for the nondominant left
upper extremity. He indicated that using the Combined Values Chart on page 604 of the fifth
edition of the A.M.A., Guides appellant’s whole person permanent impairment was 32 percent.
Dr. Steimnitz explained that he was unable to provide impairment ratings to the upper
extremities according to the sixth edition.

2

OWCP referred appellant, along with a statement of accepted facts (SOAF) and the
record, to Dr. Bruce E. Thompson, Board-certified in occupational medicine, for a second
opinion examination in order to determine whether appellant had reached MMI and to calculate
whether appellant sustained any ratable impairment under the sixth edition of the A.M.A.,
Guides due to his accepted cervical and upper extremities condition.
In a July 3, 2014 report, Dr. Thompson related that appellant had worked for the
employing establishment since June 1989 and he described appellant’s employment duties. He
discussed appellant’s history and provided a detailed description of the medical records that he
reviewed. Upon examination of appellant’s cervical spine, Dr. Thompson observed no
tenderness to palpation and no scoliosis. Neurological examination showed full cerebral
function and full and equilateral motor and sensory function. Dr. Thompson reported no
tenderness to palpation, muscle atrophy, or deformity in appellant’s bilateral shoulders. Range
of motion was full. Dr. Thompson diagnosed resolved cervical sprain, resolved bilateral hand
tenosynovitis, hypochondriasis, and major depressive disorder. He opined that appellant reached
MMI on November 22, 2010. Dr. Thompson reported that according to the sixth edition of the
A.M.A., Guides, appellant had a class zero diagnosis with no permanent impairment because his
conditions of cervical sprain and tenosynovitis of the hands had resolved.
Dr. Ellen Pichey, Board-certified in occupational and family medicine and an OWCP
medical adviser, reviewed appellant’s claim. In a September 6, 2014 report, she noted that
appellant’s claim was accepted for neck sprain and other tenosynovitis of the bilateral hand and
wrist. Dr. Pichey indicated that according to the sixth edition of the A.M.A., Guides, Table 15-3,
page 395, appellant was class zero and had zero percent permanent impairment due to no
significant objective abnormality of his bilateral wrists. She noted a date of MMI of
November 22, 2010. Dr. Pichey explained that she disagreed with Dr. Steimnitz’s permanent
impairment rating because his rating was based on the fifth edition of the A.M.A., Guides, which
was no longer the standard used for impairment determination, and was based on whole person
permanent impairment.
By decision dated September 15, 2014, OWCP denied appellant’s schedule award claim.
It determined that he did not have any ratable permanent impairment to a member or function of
the body causally related to his accepted cervical and upper extremities conditions. OWCP
found that Dr. Thompson, the second opinion physician, and Dr. Pichey, OWCP’s medical
adviser, determined that appellant did not sustain any permanent impairment of his upper
extremities causally related to his accepted conditions and properly applied the sixth edition of
the A.M.A., Guides.
In an appeal request form dated October 13, 2014, which was received by OWCP on
October 17, 2014, appellant disagreed with the decision and requested an oral hearing before an
OWCP hearing representative.
In a report dated November 18, 2014, Dr. Steimnitz related that appellant continued to
have problems with his neck and upper extremities, but believed he had better control over his
pain. He provided physical examination findings and diagnosed cervical sprain, degenerative
cervical disease, and tenosynovitis of the upper extremities. Dr. Steimnitz noted that appellant

3

should have a qualified medical examiner rate his permanent impairment pursuant to the A.M.A.,
Guides.
In a report dated December 2, 2014, Dr. Joel W. Rembaum, a Board-certified orthopedic
surgeon, indicated that he examined appellant on November 7, 2014 due to problems he had in
his bilateral hands, wrists, and cervical spine. He noted that he reviewed appellant’s medical
records and provided an accurate history of injury. Dr. Rembaum reported mild tenderness to
palpation from C4 to T1 in the midline and normal contour of appellant’s neck. He indicated
that inspection of appellant’s bilateral shoulders and elbows showed no localizing tenderness and
normal contour. Examination of appellant’s bilateral hands and wrists showed mild tenderness
to palpation over the volar wrists. Tinel’s and Finkelstein’s tests were negative. Dr. Rembaum
diagnosed cervical strain superimposed on multilevel degenerative disc disease and repetitive
stress injury, bilateral upper extremities, with tendinitis. He opined that according to the sixth
edition of the A.M.A., Guides appellant had no ratable impairment of the cervical spine or
bilateral upper extremities. Dr. Rembaum explained that appellant was in class zero for all body
parts with no permanent impairment of the right upper extremity.
On February 25, 2015 a hearing was held. Counsel was present and asserted that the
determination of a class zero rating was erroneous because Dr. Thompson did not describe how
the sixth edition of the A.M.A., Guides led him to conclude that appellant had a class zero
permanent impairment rating. Counsel also alleged that Dr. Steimnitz’s permanent impairment
rating should be given greater weight. She indicated that she would be submitting a report by
Dr. Steimnitz, which addressed appellant’s permanent impairment rating using the sixth edition
of the A.M.A., Guides.
However, counsel informed OWCP, in a letter dated March 25, 2015, that Dr. Steimnitz
was unable to rate appellant’s permanent impairment pursuant to the sixth edition of the A.M.A.,
Guides. She explained that she had arranged for appellant to be evaluated by Dr. Michael
Hebrard, Board-certified in physical medicine and rehabilitation.
In a March 18, 2015 report, Dr. Hebrard indicated that appellant had worked for the
employing establishment since June 1989. He described appellant’s job duties and reviewed the
medical treatment he had received. Dr. Hebrard reported that examination of appellant’s neck
revealed trigger points upon palpation in the splenius capitis and the upper and lower trapezius
regions. He also noted mild crepitus with passive range of motion of appellant’s shoulders.
Dr. Hebrard diagnosed cervical radiculitis. He referenced Proposed Table 1, Cervical Spine of
the sixth edition of the A.M.A., Guides and determined that appellant had five percent permanent
impairment of C5 for mild sensory and mild motor deficit and six percent permanent impairment
of C6 for mild sensory and motor deficit. Dr. Hebrard reported that using the Combined Values
Chart on page 604, the deficit at C5-C6 resulted in 11 percent permanent impairment of the left
upper extremity and 11 percent right upper extremity permanent impairment.
Counsel filed a legal brief dated April 2, 2015. She noted that appellant’s claim was
accepted for neck strain and bilateral tenosynovitis of the hands. Counsel discussed in detail the
medical treatment that appellant had received. She asserted that OWCP erred in relying on
Dr. Thompson and OWCP’s medical adviser’s reports because they were of diminished
probative value. Counsel also alleged that Dr. Thompson failed to provide any explanation or

4

indicate what tables or modifiers he used in providing his impairment rating. She pointed out
that OWCP’s medical adviser did not personally examine appellant and asserted that his opinion
lacked the accuracy and completeness of records to support a denial of schedule award. Counsel
further claimed that OWCP erred in ignoring Dr. Steimnitz’s report since he was appellant’s
treating physician and his reports should be given the weight of evidence. She also alleged that
Dr. Hebrard thoroughly examined appellant and found that he had 11 percent permanent
impairment of each upper extremity pursuant to the sixth edition of the A.M.A., Guides.
By decision dated April 14, 2015, an OWCP hearing representative affirmed the
September 15, 2014 decision denying appellant’s schedule award claim. She found that OWCP
appropriately referred the medical evidence, including Dr. Thompson’s second opinion report, to
the medical adviser who properly relied on Dr. Thompson’s examination findings and provided
clear medical reasoning explaining why appellant did not have any permanent impairment
according to the sixth edition of the A.M.A., Guides. The hearing representative also determined
that Dr. Hebrard’s March 18, 2015 permanent impairment rating report was of diminished
probative value as his impairment rating was based on a diagnosis of cervical radiculitis, which
was not an accepted condition.
On April 15, 2016 OWCP received appellant’s request, through counsel, for
reconsideration. Counsel noted that appellant’s reconsideration request was based on new issues.
Appellant submitted medical reports by Dr. Steimnitz dated May 19 and
November 17, 2015. Dr. Steimnitz indicated that he was evaluating appellant for problems
involving his neck and upper extremities, and conducted a physical examination.
Counsel filed a six-page legal brief in support of appellant’s reconsideration request. She
asserted that OWCP erred in not considering Dr. Hebrard’s March 18, 2015 permanent
impairment rating as it was consistent with the sixth edition of the A.M.A., Guides. Counsel
alleged that, although Dr. Hebrard’s permanent impairment rating was based on a diagnosis of
cervical radiculitis, instead of cervical strain, it still consistently supported that appellant
sustained a permanent impairment to a part of his body. She resubmitted Dr. Hebrard’s
March 18, 2015 report.
By decision dated May 9, 2016, OWCP denied reconsideration of the merits of
appellant’s claim. It found that Dr. Hebrard’s March 18, 2015 report was previously considered
by OWCP and, thus, repetitive of previous evidence. OWCP also determined that appellant did
not raise a relevant legal argument sufficient to warrant merit review according to 5 U.S.C.
§ 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.4

4

5 U.S.C. § 8128(a).

5

To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.6 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.7 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
OWCP accepted that appellant sustained bilateral tenosynovitis of the hand and wrist and
neck strain as a result of his employment. On September 24, 2013 appellant filed a claim for a
schedule award. OWCP denied his schedule award claim in a decision dated September 15,
2014, which was affirmed by an OWCP hearing representative in a decision dated
April 14, 2015. On April 14, 2016 OWCP received appellant’s request for reconsideration. By
decision dated May 9, 2016, it denied further merit review of appellant’s case because the
evidence submitted on reconsideration neither raised a substantive legal question, nor constituted
new and relevant evidence sufficient to warrant merit review. The Board finds that OWCP
properly considered counsel’s April 14, 2016 submission as a request for reconsideration and not
as a claim for an increased schedule award. In her brief, attached to the reconsideration request,
she specifically argued that OWCP had erred in not considering medical opinion evidence from
Dr. Hebrard and had thus erred in failing to grant a merit review.9
The Board further finds that OWCP properly denied further merit review as appellant did
not submit any evidence with his reconsideration request to warrant merit review under 5 U.S.C.
§ 8128(a).
Counsel did not show that OWCP erroneously applied or interpreted a specific point of
law, or advance a new and relevant legal argument not previously considered. She submitted a
six-page legal brief in support of appellant’s reconsideration request. Counsel resummarized the
medical evidence of record and then reargued that Dr. Hebrard’s March 18, 2015 impairment
rating was consistent with the sixth edition of the A.M.A., Guides. OWCP’s hearing
representative had previously considered these arguments regarding the probative value of the
5

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
6

Id. at § 10.607(a).

7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9

See J.B., Docket No. 17-0628 (issued June 28, 2017).

6

medical evidence of record and had explained in the April 14, 2015 decision that Dr. Hebrard’s
March 18, 2015 permanent impairment rating was of diminished probative value as it was based
on a diagnosis of cervical radiculitis, which was not an accepted condition. The Board finds
therefore that counsel offered no relevant legal argument which had not previously been
considered by OWCP nor did she show that OWCP had erroneously applied or interpreted a
specific point of law.
The Board also finds that appellant did not submit any pertinent new and relevant
evidence in support of his request for reconsideration.
Along with his reconsideration request, appellant resubmitted Dr. Hebrard’s March 18,
2015 report. The Board has found that the submission of evidence which repeats or duplicates
evidence already in the case record does not constitute a basis for reopening a case.10
Appellant also submitted new medical reports by Dr. Steimnitz dated May 19 and
November 17, 2015. The critical issue on which OWCP denied appellant’s schedule award
claim was insufficient medical evidence to demonstrate that appellant sustained any ratable
permanent impairment utilizing the sixth edition of the A.M.A., Guides, of his accepted
conditions. The Board finds that Dr. Steimnitz’s medical reports failed to address the issue of
permanent impairment due to appellant’s accepted neck strain or bilateral upper extremity
condition. Dr. Steimnitz did not provide a new opinion as to permanent impairment. The Board
has found that the submission of evidence that does not address the particular issue involved
does not constitute a basis for reopening a case.11 Accordingly, Dr. Steimnitz’s medical reports
are insufficient to require further merit review of appellant’s claim.
Because appellant failed to meet one of the standards enumerated under 20 C.F.R.
§ 10.606(b)(3), he was not entitled to further merit review of his schedule award claim.12
On appeal, counsel contends that OWCP erred in refusing to give proper weight to
Dr. Hebrard’s permanent impairment rating, which appropriately applied the protocols in the
sixth edition of the A.M.A., Guides. She further argues that OWCP failed to properly develop
appellant’s claim because it should have requested clarification from Dr. Hebrard regarding his
permanent impairment rating instead of dismissing it entirely. As noted above, however, the
only issue before the Board is whether OWCP properly denied further merit review of
appellant’s case in its May 9, 2016 decision. Because the Board lacks jurisdiction to review the
underlying merits of appellant’s claim, it cannot review counsel’s arguments regarding
appellant’s schedule award claim on appeal.13
10

E.M., Docket No. 09-39 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

11

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

See A.M., Docket No. 16-0499 (issued June 28, 2016); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006); A.K., Docket No. 09-2032 (issued August 3, 2010) (when an application for reconsideration does not
meet at least one of the three requirements enumerated under section 10.606 (b)(3), OWCP will deny the application
for reconsideration without reopening the case for a review on the merits).
13

See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

7

Appellant did not submit any evidence along with his request for reconsideration to show
that OWCP erroneously applied or interpreted a specific point of law, or advances a relevant
legal argument not previously considered by OWCP, nor did his submissions constitute pertinent
new and relevant evidence. Because he did not meet any of the necessary requirements, the
Board finds that OWCP properly refused to reopen his case for further consideration of the
merits of his claim under 5 U.S.C. § 8128(a).
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 9, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

